Citation Nr: 0217471	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  97-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a temporary total disability rating due to VA 
hospitalization from August 28, 1995 to September 20, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from January 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the RO in 
Philadelphia, Pennsylvania which denied a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29.  
A notice of disagreement (NOD) was received in May 1997, and 
after issuance of a statement of the case (SOC) in June 
1997, a substantive appeal was received in August 1997.


FINDING OF FACT

Reasonable doubt exists as to whether the veteran received 
treatment for his service-connected foot disability from 
August 28, 1995 to September 20, 1995, during a VA 
hospitalization.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for entitlement to a temporary total disability rating due 
to VA hospitalization from August 28, 1995 to September 20, 
1995, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.29 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed and no further 
assistance to the veteran is required in order to comply 
with the duty to assist.  In this regard, the Board notes 
that by virtue of the rating decisions, statement of the 
case, and supplemental statement of the case, as well as 
other notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and the basis for 
denial of the claim.  In a specific VCAA letter dated in 
October 2001, the veteran was notified of what he could do 
to assist with his claim for service connection for a 
temporary total rating for hospitalization, and what 
evidence he needed to substantiate his claim.  This letter 
gave notice of what evidence he needed to submit and what 
evidence VA would try to obtain.  The veteran and his 
representative have also been given ample opportunity to 
submit additional evidence and written argument, and the RO 
has obtained the records of hospitalization identified by 
the veteran.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

II.  Temporary Total Rating

The severity of a disability is ascertained by application 
of the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002). 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the Rating Schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment. 38 C.F.R. § 4.29.

The VA hospital discharge summary for hospitalization from 
August 28, 1995 to September 20, 1995, shows that the 
veteran was admitted for recurrent falls, tending to fall to 
the right side and backwards.  This is not one of the 
veteran's service-connected disabilities.  The discharge 
summary indicates that the veteran complained of recurrent 
falls and right-sided weakness.  

On admission, the veteran denied spinning or weakness, chest 
pain or palpitation.  The veteran was found able to stand, 
but unable to walk, losing his balance.  A neurology consult 
was requested with the impression of possible small midline 
cerebral infarction.  However, magnetic resonance imaging 
(MRI) of the head without contrast showed no intracranial 
hemorrhage.  The cerebellum was intact without any 
significant abnormality detected.  CAT scan showed age-
related cerebral and cerebellar atrophy.  When repeated due 
to sudden fall at the time of discharge, the same age-
related cerebral and cerebellar atrophy was noted.

The veteran was noted as stabilized on physiotherapy, and 
discharged.  The examiner noted that the during his 
hospitalization, consultation was also provided for special 
shoes, custom made to stabilize his walking.  The examiner 
noted that the "left foot due to ankle fusion is very 
unstable while walking and may knock the patient out of 
balance."  It was also noted that the veteran would receive 
the special shoes soon after discharge.

Service connection is in effect for, among other 
disabilities, arthritis of the right foot and ankle (20 
percent disabling), and arthritis of the left foot and 
ankle, status after ankle fusion (20 percent disabling).

On discharge, the veteran was advised to get a wheelchair to 
prevent falls.  Interestingly, the examiner also noted that 
he was stabilized on physiotherapy and discharged with an 
order for custom-made special shoes.  Time was spent during 
hospitalization, examining and assessing the veteran's feet 
for stabilizing shoes.  This tends to suggest that the 
veteran received treatment of his service-connected foot 
disability during the hospitalization.  Moreover, it 
suggests that the foot and ankle problems were material 
factors leading to the need for hospitalization.

In summary, although the veteran was not admitted to the 
hospital for a service-connected disability, there is a 
question as to whether the veteran's service connected foot 
disability actually required treatment during the VA 
hospitalization.  The evidence shows that the only 
definitive result from this period of hospitalization, after 
various tests and evaluations, was a wheelchair, and special 
shoes that the physician described as customized to 
stabilize his walking.  The veteran was also noted as unable 
to walk, although he could stand.  This tends to suggest 
involvement of stability of the feet in walking.  One 
physician specifically noted instability of the left foot 
due to ankle fusion, affecting the veteran's balance.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In this instance, the medical 
evidence clearly presents a doubt as to whether treatment 
for the service-connected foot disability during the 
hospitalization in issue, was in fact necessary.

Accordingly, the Board finds that the veteran received 
treatment for his service connected foot disability 
beginning from August 28, 1995, and continuing to the date 
of discharge from the VAMC on September 20, 1995.  This is a 
period in excess of 21 days.  Therefore, the veteran is 
entitled to a temporary total disability rating based on 
this hospitalization. 38 C.F.R. § 4.29.


ORDER

A temporary total disability rating based on the VA 
hospitalization from August 28 to September 20, 1995, is 
GRANTED, subject to the laws and regulations governing the 
disbursement of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

